—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about June 30, 1993, which, inter alia, denied defendant and third-party defendant’s motion for summary judgment, unanimously affirmed, with costs.
In light of the fact that the evidence presented on the motion raises material questions concerning, inter alia, whether the instant fire extinguisher was properly installed and situated in the premises and as to what caused the extinguisher to fall, summary judgment was properly denied. Concur — Sullivan, J. P., Asch, Nardelli and Tom, JJ.